*186OPINIÓN DISIDENTE EMITIDA POR EL
JUEZ PRESIDENTE SR. HERNÁNDEZ.
Por escritura pública otorgada en el pueblo de Cayey con fecha 5 de mayo de 1854, ante el alcalde Don Sebastián Colón, los hermanos Don José Saturnino, Doña Isidora, Doña María, Doña Fruta y Doña Daría del Otero, obrando por sí y pres-tando caución por sus hermanos Don Bonifacio y Don Deme-trio del Otero, vendieron a Don Alonso María Hernández por 2,200 pesos al contado, una estancia sita en el barrio de Honduras de Eío Piedras, de 140 a 150 cuerdas, colindantes con la Señora Marquesa de León y José de la Cruz, y en dicho documento se expresó que el número de cuerdas se fijaría en la escritura que al efecto se otorgara, y sus pun-tos y linderos, cuando se mensurara, habiendo firmado los comparecientes y no los testigos del otorgamiento llamados Don Sebastián Porrata, Don Eamón Pacheco y Don Felipe Agüero.
Sobre la estancia expresada constituyó posteriormente Don Alonso María Hernández fianza a favor del Estado espa-ñol para garantir las responsabilidades'del cargo de receptor de contribuciones y rentas de Caguas, y para exigirle esas responsabilidades se formó contra él un expediente adminis-trativo. Después de vencidas varias dificultades para el des-linde y mensura de la finca en cuestión, se llevó a efecto un nuevo deslinde de ella en el año de 1892 por el oficial facul-’ tativo García Saenz, quién procedió a deslindar toda la zona en que debían radicar los terrenos, fijando en 112 cuerdas con 1,921 varas cuadradas el terreno de que podía incau-tarse la administración para proceder a su venta y cubrir las responsabilidades en que había incurrido Hernández.
El terreno en cuestión, con la extensión expresada, fue adjudicado al Estado español en 5 de julio de 1895 e inscrito a su favor en el registro de la propiedad en 14 de septiembre del mismo año. En 15 de octubre de 1897 fué adquirido en pública subasta por Juan Manuel Cuadrado, el cual- cedió *187sus derechos al demandante Pedro de Elzaburu en 16 de octubre del mismo año, habiéndose otorgado escritura de venta a favor de Elzaburu en 17 de octubre de 1898, cuyo documento fue inscrito en el registro de la propiedad a favor de Elza-buru.
Las dificultades que se presentaron a Elzaburu para tomar posesión de parte de dicho terreno o sea de una parcela de cincuenta cuerdas poseída por los demandados y que a favor de Paula Chaves, causante de los- mismos, había sido inscrita en el registro de la propiedad en 21 de marzo de 1896, con posterioridad a la inscripción hecha a favor del Estado espa-ñol, han dado lugar al presente pleito en el que ambas partes discuten la propiedad de la parcela de terreno.
Es evidente, como sostiene esta corte en su opinión, que la finca poseída anteriormente por Paula Chaves y hoy por sus herederos los demandados, está comprendida dentro de los límites fijados por el Estado español a la finca vendida al demandante Elzaburu y en nuestra opinión también debe llegarse a la conclusión de que Elzaburu es el único y legí-timo dueño de la parcela reclamada.
Elzaburu deriva su derecho del Estado español, el Estado español de Don Alonso María Hernández, y éste de los her-manos Otero, a virtud de la escritura pública de 5 de mayo de 1854.
Dicha escritura es un verdadero documento público, pues aunque falten en ella las firmas de los testigos que intervi-nieron en su otorgamiento, la ley entonces vigente no exi-gía las firmas, sino la presencia de los testigos y esa presen-cia no ha sido puesta en tela de juicio. Ni vicia ese documento de nulidad, la circunstancia de que no aparezca habérse otor-gado escritura posterior fijando los puntos y linderos de la finca, pues tal fijación puede hacerse en otra forma, como así se ha hecho mediante la práctica del correspondiente des-linde. Tampoco apareja nulidad la falta de ratificación de la escritura por los hermanos Demetrio y Bonifacio del Oteror pues sus hermanos los otorgantes prestaron caución por ellos, *188lo cual significa que respondían de que los tales Bonifacio y Demetrio aceptaban la escritura, y los demandados no fian alegado que Bonifacio- y Demetrio se Ilayan opuesto en tiempo alguno a la venta.
Ciertamente, que en expediente instruido bacia el año 1823 y aprobado por el alcalde mayor de esta ciudad de San Juan, se justificó que Eugenia de la Cruz heredó de sus abuelos en unión de su hermano José del mismo apellido un terreno en Honduras, Río Piedras, cuyo terreno había vendido en 1819 a Doña Juana María de Otero, desprendiéndose tam-bién de dicho expediente que Juan Caneti entró en posesión de dicha finca y la usufructuaba ignorándose bajo qué denomi-nación o título. En el expediente declara José de la Cruz que su hermana Eugenia disfrutó de la mitad de la finca por más de 20 años hasta que la vendió a Juana María de Otero, ío cual revela que José de la Cruz quedó en posesión de la otra mitad y así lo corrobora el hecho de llamarse colindante de esa misma finca.
También en la escritura de 5 de mayo de 1854 otorgada por los hermanos Otero a favor de Don Alonso María Her-nández, se consigna que la estancia a que se refiere colinda con la Señora Marquesa de León y José de la Cruz, dato que puede llevarnos a la conclusión de que la finca que fué de la propiedad de los hermanos Eugenia y José de la Cruz, es la misma total o parcialmente, que la de la escritura de 5 de mayo de 1854.
No se ha justificado en el juicio bajo que 'título entró Juan Caneti en la posesión de la finca vendida a Doña Juana María de Otero, pues testigos que declararon en el expediente de que se deja hecho mérito ignoran semejánte particular y el síndico al’ opinar que debía aprobarse la información con-signó que la propiedad' de la finca se había acreditado debi-damente, sin que el hecho de que los testigos dijeran que la finca estaba poseída por Caneti desvaneciera la legitimidad del derecho que se trataba de acreditar, pues Doña Juana pudo habérsela arrendado o vendido a Caneti.'
*189El expediente se promovió para justificar que Eugenia de la Cruz en unión de su hermano José, heredó de sus abuelos la finca, habiendo vendido la Eugenia su parte en. 1819 a Doña Juana María de Otero, la que sin escritura la había usufructuado desde entonces, y no para demostrar- que Juan Caneti tuviera algún derecho en la finca; pero como de la información resultaba que Juan Caneti la estaba poseyendo aunque sin saberse por qué título, de ahí que el síndico opi-nara que la posesión de Caneti' no perjudicaba la legitimidad del derecho de propiedad que se trataba de acreditar, pues la finca lo mismo podía estar poseída por Caneti en concepto-de dueño que en concepto de arrendatario.
Y Caneti no adquirió legítimamente de Juana María de Otero sino que fué un intruso en la posesión de los terrenos que ésta adquirió de Eugenia de la Cruz, a juzgar por lo que dice el oficial facultativo G-arcia Saenz en su memoria escrita en el año de 1892, a saber, que los terrenos objeto de la incau-tación pertenecieron a Don Juan Otero quien vivía en el barrio de Honduras en el año de 1820 en cuya fecha, al trasladar su residencia a Caguas, dejó.como encargado de ellos a Juan Caneti quien los poseyó basta su muerte,, vendiéndolos des-pués su hijo a Clámente, esposo de Juana Chaves, el cual los poseía en el acto de la incautación.
Contra la escritura pública de 5 de mayo de 1854, de la que deriva su derecho el demandante, no han presentado los demandados título alguno de igual o mayor fuerza, pues falta prueba de qíte Caneti, de quien derivan sus derechos los deman-dados, adquiriera legítimamente de Doña Juana de Otero, siendo más factible -que los hermanos Otero a que se refiere la mencionada, escritura de 5 de mayo de 1854, adquirieran de Doña Juana de Otero por título hereditario la finca vendida a Hernández, ele que se incautó luego el' Tesorero de Puerto -Rico.
De todos modos, el título de Hernández de que. deriva Elzaburu su derecho de propiedad es válido, y debe soste-nerse mientras los demandados no demuestren que- es falso criminal o civilmebte. Esa prueba no ha veñido al juicio. *190No sabemo's bajo qué título y en qué condiciones adquirió Juan Caneti de Juana María de Otero. Tampoco sabemos que Santos Caneti fuera único heredero de Juan Caneti. Ni favo-rece a los demandados la prescripción como título adquisi-tivo de dominio. Finalmente, la inscripción de posesión de la finca de que se trata, a favor de El Pueblo de Puerto Rico, fue hecha en el registro con anterioridad a la inscripción de igual derecho posesorio hecha a favor de los demandados y esa sería razón bastante para que fuera nula la inscrip-ción posterior.
Por las razones expuestas debe confirmarse la sentencia apelada, por la que se declara que la propiedad de la finca de que se trata corresponde al demandante, quien tiene derecho a reivindicarla, y que es nula la inscripción de la posesión de dicha finca hecha en el registro de la propiedad a favor de los demandados.